Title: To George Washington from Anne-César, chevalier de La Luzerne, 25 May 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur.
                        A Philadelphie le 25 May 1783
                     
                     J’ai reçu la lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 13 de ce mois.  Je suis bien sensible à l’invitation que Vous avés bien voulu me faire d’assister aux fêtes que Vous preparés à l’occasion de la paix.  Je me feliciterai de pouvoir y être present et de partager la joye que Vous inspire cet heureux evenement.  J’espere que rien ne s’opposera à ce que je jouisse de cette satisfaction.
                     Je fais passer en France, Monsieur, les lettres que Vous m’avés fait l’honneur de m’adresser pour quelques Officers de Notre Armée.  J’ai l’honneur d’être avec un respectueux et invioable attachement Monsieur De Votre Excellence le très humble et très obéissant serviteur,
                     
                        Le chev de la luzerne
                     
                  
                  Translation
                     SirPhiladelphia 25 May 1783I have received the Letter your excelly did me the Honor to write me the 13th instant.  I am extremely flattered by your Invitation to assist at the rejoicings you propose on the Occasion of Peace—It will be a pleasing Event for me—and I hope nothing will interfere to prevent my attending.  I have forwarded the Letters your Excellency inclosed to me for the french Officers.  I have the Honor to be &c.
                     
                        Le Chev. de la Luzerne
                     
                  
               